DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Following prior arts are considered pertinent to applicant's disclosure.
US 20080117980 A1 (hereinafter Hung)
US 20130101024 A1 (hereinafter Van)
US 20050276505 A1 (threshold based on boundary strength {para 34}; using two threshold in filtering decision {para 45} )
ENJAMIN BROSS et al, "WD4: Working Draft 4 of High-Efficiency Video Coding", JCTVC-F803_d6, Joint 21 collaborative Team on Video Coding (JCTVC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, July 14-22, 011, Torino, Italy, 229 pages.: (hereinafter HEVCWD4, see analysis in earlier office action)
US 20130266061 A1(para 11-26; adaptive debocking filtering at the common edge)



Response to Remarks/Arguments

Applicant’s arguments have been fully considered but they are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that that the prior art does not teach “computing a deviation by using samples in one of a plurality of filtering sub-blocks of a filtering block”

Examiner respectfully disagrees and argues that Hung computing a deviation by using samples in one of a plurality of filtering sub-blocks of a filtering block [(difference between the pixel values along the normal to the edge; para 16; filtering on the subblocks boundary {para 37, para 40 and Fig.4})] :
Therefore, applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.

Re: Double patenting rejection
The arguments are similarly not persuasive.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung in view of Van.
	

Regarding Claim 1. Hung teaches, a method comprising:	computing a boundary strength of a shared boundary of a first macroblock and a second macroblock[(para 16 and Figs.2-4; see the boundary is shared between two macroblocks)] :	 determining a first threshold based on a luma quantization parameter for the first macroblock and a luma quantization parameter for the second macroblock [(para 16; thresholds {meaning at least two} depends on quantization parameter; here the first macroblock and the second macroblock has the same quantization parameter )]  	determining a threshold based on the luma quantization parameter for the first macroblock, the luma quantization parameter for the second macroblock[(para 16; thresholds {meaning at least two} depends on quantization parameter; here the first macroblock and the second macroblock has the same quantization parameter )] 	 computing a deviation by using samples in one of a plurality of filtering sub-blocks of a filtering block [(difference between the pixel values along the normal to the edge; para 16; filtering on the subblocks boundary {para 37, para 40 and Fig.4})] :	 determining whether to filter the shared boundary using the first threshold and the deviation;[(“ An edge will only be filtered if the difference between the pixel values along the normal to the edge, but not across the edge, is smaller than the threshold.”; para 16)] 
determining whether to apply a first deblocking filter to the shared boundary or a second deblocking filter to the shared boundary using the computed first deviation and the first threshold and the second threshold [(para 16; weak and strong deblocking filter teaches first and second )] .  

Hung does not explicitly show determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary; in response to the shared boundary being the transform unit boundary or the prediction unit boundary performing filtering

And the second threshold is based on boundary strength 

However, in the same/related field of endeavor, Van teaches determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary; in response to the shared boundary being the transform unit boundary or the prediction unit boundary performing filtering [(para 142; please note TU=> transform unit, PU=>prediction unit)] 
And the second threshold is based on boundary strength [(para 172; please note it teaches both the first and second threshold value; also see para 174)]  

Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  

Van additionally teaches with respect to claim 2. The method of claim 1, wherein computing a boundary strength is based on at least one of the following:	coding mode of the first and second macroblocks [(para 124)]:	 existence of non-zero transform coefficients for the first and second macroblocks	 and existence of motion information for the first and second macroblocks.  

Van additionally teaches with respect to claim 3. The method of claim 1, further comprising modifying three pixels in the first macroblock and three pixels in the second macroblock when the first deblocking filter is applied [(Hung strong filtering and Van para 185; strong filtering for p0-p2 & q0-q2)] .  

Hung additionally teaches with respect to claim 4. The method of claim 1, further comprising modifying one or two pixels in the first macroblock and one or two pixels in the second macroblock when the second deblocking filter is applied [(3-tap filter para 16; “weighted sum of pixels across the block boundaries” para 9; therefore 3 pixels across boundaries, one from one macroblock two from other)] .  
Hung additionally teaches with respect to claim 5. The method of claim 1, further comprising:	 Docket # T71245US05Page 34 computing a second boundary strength of a shared boundary of the first macroblock and a third macroblock [(Fig.3 302; two filtering is applied across two boundaries; para 54)] .  
Hung additionally teaches with respect to claim 6. The method of claim 1, wherein the macroblock is an 8x8 macroblock [(para 7)] .  


Claims 7-12: Please see the analysis of claims 1-6 above and note Hung teaches A non-transitory computer readable medium storing software instructions that when executed in a digital system cause the digital system to perform the method [(para 41)] 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1. Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10848785 in view of Hung in view of Van. Although the claims at issue are not identical, they are not patentably distinct from each other. The independent patented claims teaches the independent instant claims, except the limitations determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary; in response to the shared boundary being the transform unit boundary or the prediction unit boundary performing filtering; determining a first threshold based on a luma quantization parameter for the first macroblock and a luma quantization parameter for the second macroblock and both thresholds are involved in filtering decision


However, in the same/related field of endeavor, Van teaches these limitations [(para 142; please note TU=> transform unit, PU=>prediction unit; para 172)]  

Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  

Other double patenting issues, current claims are not considered obvious variant of patented claims US 9232237 B2 and US 9762930 B2, however they are from same fields and have lots of similarities, therefore future amendment of the claims may require further double patenting rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486